DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 July 2020 has been entered. Claims 22-42 remain pending. Claim 24-25, 27-36, 38-40 and 42 are withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The specification identifies “displacement means” in paragraphs 0045, 0039.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "a positive displacement machine" in the preamble of the claim. An identical limitation is recited earlier in the claim tree. It is unclear whether this newly recited element is the same or different from the previously recited element. For the limited purpose of examination, they will be interpreted as the same.
Claim 41 recites the limitation "said fluid ports" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2016/0131139) in view of Shoulders (US 2008/0260546) in view of Moody (US 4076461).
Regarding claim 22, Mehta discloses a fluid working system (fig 1, compressor 110, para 0019) for a working fluid (refrigerant, para 0032) including a positive displacement machine (screw compressor, para 0015), said positive displacement machine comprising: at least one working chamber (chamber of screw, para 0015) and, at least two, fluid port means (suction 214 and discharge 212, para 0032; fluid port means given a 112f interpretation) allowing working fluid to flow into and out of said working chamber, displacement means (screw of the screw compressor, para 0015; displacement means given a 112f interpretation) within, or defined by, said working chamber to displace, or be actuated by, working fluid from one fluid port means to another (screw is capable of the above desired result), wherein the fluid working system has associated therewith a first and second compliance volume (fig 2, isolating conduit 220a on the inlet and outlet, para 0026; or muffler 240 installed on either suction or discharge, para 0032) smoothing pressure fluctuations of said working fluid within said fluid working system (either isolating conduit 220a which reduces pulsation transmission, para 0026; or muffler 240 installed on either suction or discharge, para 0032, either structure is capable of the above desired result), and wherein a first fluid port (discharge port 212, para 0032) of the at least two fluid port means fluidly connects the first compliance volume with the working chamber and a second fluid port (suction port 214, para 0032) of the at least two fluid port means fluidly connects the second compliance volume with the working chamber. Mehta does not disclose wherein said fluid port means comprises valves operable to be individually opened and closed at a selected rate.  
Shoulders teaches an analogous screw compressor (screw compressor, para 0002) wherein said fluid port means comprises valves operable to be individually opened and closed at a selected rate (check valve 70 at the outlet port 58, para 0018; said valve can inherently be opened and closed to It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a discharge valve of Shoulders at the discharge of Mehta in order to prevent a reversing of the compressor due to backflow, thereby preventing damage to the compressor (Shoulder, para 0004).
Moody teaches an analogous screw compressor (abstract) with a suction valve (check valve between suction and supply tank, (c 4 l 19-22) operable to be individually opened and closed at a selected rate (said valve can inherently be opened and closed to accommodate the starting of pump flow and the prevention of backflow).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refrigeration compressor of Mehta (Mehta, par 0020) with a suction check valve to prevent flow from the supply line backwards into the HVAC system (Moody, c 4 l 19-22), thereby preventing the decreased thermal efficiency of recompressing refrigerant.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Shoulders in view of Moody in view of Gadefatt (US 2002/0166718).
Regarding claim 26 dependent on 22, Mehta does not disclose wherein said compliance volume comprises a volume of material selected from Syntactic foam, micro-balloon material, micro or macro - sphere material, ceramic matrix material, voided media. A positive displacement machine
Gadefatt teaches an analogous compressor with means to prevent noise (absorbent coating, of hollow microspheres, par 0011, 0012) wherein said compliance volume (id.) comprises a volume of material selected from Syntactic foam, micro-balloon material, micro or macro - sphere material, ceramic matrix material, voided media (hollow microspheres, par 0012). It would have been obvious . 
Claims 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Gadefatt (US 2002/0166718).
Regarding claim 37, Mehta discloses a fluid working system (fig 1, compressor 110, para 0019) comprising a positive displacement machine (screw compressor, para 0015) including a first and second compliance volume … to provide pressure ripple reducing means, wherein a first fluid port fluidly connects the first compliance volume with a working chamber of the positive displacement machine and a second fluid port fluidly connects the second compliance volume with the working chamber. Mehta does not disclose the compliance volumes of syntactic foam. 
Gadefatt teaches an analogous compressor with means to prevent noise (absorbent coating, of hollow microspheres, par 0011, 0012) wherein said compliance volume (id.) comprises a volume of material selected from Syntactic foam, micro-balloon material, micro or macro - sphere material, ceramic matrix material, voided media (hollow microspheres, par 0012). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the sound absorption material on the air duct of Gadefatt (par 0006) into the sound muffler of Mehta in order to increase sound dampening (Gadefatt par 0011-0012). 
Regarding claim 41, Mehta discloses a fluid working system (fig 1, compressor 110, para 0019) for a working fluid (refrigerant, para 0032) including a positive displacement machine (screw compressor, para 0015), said positive displacement machine comprising: at least one working chamber (chamber of the screw, para 0015) and, at least two, fluid port means (suction 214 and discharge 212, para 0032) allowing working fluid to flow into and out of said working chamber, displacement means (screw of the screw compressor, para 0015) within, or defined by, said working chamber to displace, or be displaced by, working fluid from one fluid port means to another, 7 of 12Application No.: 15/572,226 Office Action dated: January 27, 2020 Amendment and Response dated: April 27, 2020 wherein the fluid working system contains a first and second compliance volume (fig 2, isolating conduit 220a on the inlet and outlet, para 0026; or muffler 240 installed on either suction or discharge, para 0032) … in fluid communication with Mehta does not disclose the compliance volumes of syntactic foam. 
Gadefatt teaches an analogous compressor with means to prevent noise (absorbent coating, of hollow microspheres, par 0011, 0012) wherein said compliance volume (id.) comprises a volume of material selected from Syntactic foam, micro-balloon material, micro or macro - sphere material, ceramic matrix material, voided media (hollow microspheres, par 0012). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the sound absorption material on the air duct of Gadefatt (par 0006) into the sound muffler of Mehta in order to increase sound dampening (Gadefatt par 0011-0012). 

Response to Arguments
Applicant’s arguments with respect to claims 22, 26, 37 and 41 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746        

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746